ORDER

PER CURIAM:
AND NOW, this 2 nd day of August, 1999, the Petition for Allowance of Appeal is GRANTED, limited to the following issue:
Was the Board of Arbitrators’ determination that Daiello did not commit “willful misconduct” rationally derived from the City of Easton’s collective bargaining agreement with the American Federation of State, County and Municipal Employees, AFL-CIO, Local 447, despite the fact that Daiello billed both the City of Easton and the Coley Security Agency for a period of work time when he was supposed to be working solely for the City of Easton?